A petition for certification of the judgment in A-4981-83T7 having been submitted to this Court, and the Court having considered the same and having determined that although certification of the issues presented in the petition is not warranted, it appearing that the Civil Service Commission has not considered the sufficiency of the evidence and the appropriate sanction to be imposed in the absence of the application of the immunity provisions of N.J.S.A. 11:1-15;
And good cause otherwise appearing;
It is ORDERED that the petition for certification is denied; provided, however, that the matter is summarily remanded to the Civil Service Commission for reconsideration on the merits of the entire record, including the material previously excluded from consideration because of the immunity statute, and of the sanction imposed.
Jurisdiction is not retained. (See 199 N.J.Super. 56)